NO. 07-10-00164-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                SEPTEMBER 28, 2010


                            NYLES MARTIN, APPELLANT

                                           v.

                       CACV OF COLORADO, LLC, APPELLEE


          FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

             NO. 2008-561,931; HONORABLE JUDY C. PARKER, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant, Nyles Martin, has filed a motion to dismiss this appeal because he no

longer desires to pursue it. No decision of this Court having been delivered to date, we

grant the motion. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).

While Martin’s motion requests that costs be charged to the party incurring them, there

is no valid agreement of the parties to allocate costs in this manner. See TEX. R. APP.

P. 6.6.1 Therefore, all costs related to this appeal are assessed against appellant. See


      1
        An agreement of the parties or their counsel concerning an appellate court
proceeding must be writing and signed by the parties or their counsel. Id.
TEX. R. APP. P. 42.1(d).2 If dismissal will prevent appellee from seeking relief to which it

would otherwise be entitled, the Court directs appellee to file a timely motion for

rehearing. No motion for rehearing from appellant will be entertained.




                                                               Mackey K. Hancock
                                                                    Justice




       2
        Absent a valid agreement of the parties, the Court will tax costs against the
appellant. Id.
                                             2